DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 8 have been amended and examined as such.
Claims 13-15 have been added and examined as such.

Allowable Subject Matter
Claims 1, 8, & 9 are allowed as presented.
Claims 2-7 & 14 are allowed as presented, dependent on claim 1.
Claim 15 are allowed as presented, dependent on claim 8.
Claims 10-13 are allowed as presented, dependent on claim 9.
The following is an Examiner’s statement of reasons for allowance: A
As related to independent claims 1, 8, & 9, leading up to the interview, Applicant submitted extensive arguments as to the understanding of the claimed limitations and during the interview Applicant’s Representative and Examiner discussed tightening the limitations of the relationship of the refractive indices of the two white pigments to more clearly define the specific white pigments as claimed.  The proposed amendments impacted claims 1 & 8, while the further understanding of the claimed limitations of claim 9, brought to light during the interview, has led Examiner to realize the specific refractive index of the specific pigment successfully overcome the previous rejection and claim 9, and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a printing method [claim 1]; a printing device [claim 8]; or printed matter [claim 9] comprising all of the limitations as claimed, particularly but not limited to: a first white ink comprising a first white pigment with a refractive index RA (1.2 to 1.3 – claim 9) and a second white ink comprising a second white pigment with a refractive index RB (2.30 to 2.75 – claim 9) and | RA – RB | ≥ 1.0.
Prior Art Fresener et al. teaches the use of two white inks but does not teach the limitation of a first white ink comprising a first white pigment with a refractive index RA (1.2 to 1.3 – claim 9) and a second white ink comprising a second white pigment with a refractive index RB (2.30 to 2.75 – claim 9) and | RA – RB | ≥ 1.0.
Prior Art Okuda et al. teaches the two white inks but does not teach the limitation of a first white ink comprising a first white pigment with a refractive index RA (1.2 to 1.3 – claim 9) and a second white ink comprising a second white pigment with a refractive index RB (2.30 to 2.75 – claim 9) and | RA – RB | ≥ 1.0.
Prior Art WACHI et al. teaches the use of two white inks but does not teach the limitation of a first white ink comprising a first white pigment with a refractive index RA (1.2 to 1.3 – claim 9) and a second white ink comprising a second white pigment with a refractive index RB (2.30 to 2.75 – claim 9) and | RA – RB | ≥ 1.0.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KASPERCHIK et al. (US 2017/0355867 A1) teaches white inks with white metal oxide pigments with different refractive indices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Zimmermann/Primary Examiner, Art Unit 2853